Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 4, 2022 has been considered by the Examiner.

Drawings
Thirteen sheets for formal drawings were filed November 18, 2021 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over De Lamberterie (7,104,678) in view of Winston et al. (US 2002/0061178 A1).
Regarding claim 1, De Lamberterie discloses an optical imaging system, comprising: an elongated lightguide (10 in Fig. 4) comprising a plurality of first light extractors (34 in Figs. 5-9; see column 2, lines 35-37 which discloses a plurality of diffusion segments) forming a first pattern (the plurality of segments which form the light extractors must form some sort of pattern), the first light extractors configured to extract light propagating within the lightguide, the extracted light propagating away from a target location (see column 2, lines 58-62 which discloses rays Rd’ extracted by 34 exit the lightguide toward the rear to be reflected towards a target location in Fig. 7); and an elongated first reflector (38) coextensive with the lightguide, such that the extracted light is redirected by the first reflector toward the target location making the light viewable at the target location.  
Still regarding claim 1, De Lamberterie teaches the claimed invention except for the reflected light forming a virtual image.  Winston discloses an optical imaging system comprising an elongated lightguide (12 in Figs. 3-3B) which extracts light, wherein a reflector for receiving light exiting the lightguide reflects the received light toward a target location, the first reflector forming a virtual image viewable at the target location in Fig. 3B and paragraph 0106.  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a reflector which forms a virtual image as disclosed by Winston in the device of De Lamberterie for the purpose of increasing the variations of light displayed to a user.
Regarding claim 2, De Lamberterie discloses a plurality of second light extractors (42) forming a second pattern along the length of the lightguide, the second light extractors configured to extract light propagating within the lightguide in Fig. 9.  
Regarding claim 3, De Lamberterie discloses the light extracted by the first light extractors exits the lightguide primarily along a first direction and the light extracted by the second light extractors exits the lightguide primarily along a second direction different from the first direction in Fig. 9.
Regarding claim 4, De Lamberterie discloses an elongated second reflector (40) coextensive with the lightguide for receiving light exiting the lightguide primarily along the second direction and reflecting the received light toward the target location in Fig. 9.  Since the proposed combination teaches forming a virtual image behind a reflector, the second reflector would form a second virtual image.
Regarding claim 5, De Lamberterie discloses the first and second reflectors are not parallel to one another in Fig. 9.
Regarding claim 6, De Lamberterie discloses an angle between the first and second reflectors is between 90 and 180 degrees in Fig. 9.  
Regarding claim 7, De Lamberterie discloses a first portion of the first reflector is disposed to receive light exiting the lightguide primarily along the first direction and to reflect the received light toward the target location, and a second portion of the first reflector is disposed to receive light exiting the lightguide primarily along the second direction and to reflect the received light toward the target location in column 7, lines 51-55 which states that the top and bottom reflectors can be a single piece.  Since the proposed combination of De Lamberterie and Winston discloses forming virtual images behind a reflector as detailed above, the second portion of the first reflector would form a second virtual image visible to a viewer viewing the optical imaging system from the target location.  
Regarding claim 8, De Lamberterie discloses a plurality of third light extractors (26) forming a third pattern along the length of the lightguide, the third light extractors configured to extract light propagating within the lightguide, wherein the light extracted by the third light extractors exits the lightguide primarily along a third direction different from the first and second directions in Fig. 9.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.


Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        June 3, 2020